TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00851-CV


                                        K. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


            FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     NO. 18-0120-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant K. B. filed his notice of appeal on November 21, 2019. The appellate

record was complete December 20, 2019, making appellant’s brief due January 9, 2020. On

January 9, 2020, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than January 29, 2020. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.

               It is ordered on January 14, 2020.


Before Chief Justice Rose, Justices Baker and Triana